Morton, J.
The only question in these cases is whether the judge of the Superior Court had the right to set aside the verdict and order a new trial in regard to issues framed in this court by a justice thereof and sent to the Superior Court for *346trial in accordance with R. L. c. 162, § 25. It is plain, we think, that he had such right. The right of the presiding judge to set aside a verdict for good cause is as much an incident of the trial as the admission and exclusion of evidence, the ruling upon questions of law, or the settling and allowing of exceptions. Ho provision is made for a report of the evidence to this court with a view to the exercise by it of the power to set aside the verdict in such a case as this, and, unless the judge who presides at the trial has the right, aggrieved parties would be without a remedy. In Crocker v. Crocker, 188 Mass. 16, 21, it was assumed that the judge of the Superior Court had the right to set aside the verdict if there was ground for it, and we see no reason to doubt the correctness of the assumption.

Exceptions overruled.